 In the Matter of MIDWEST FORGING& MFG.Co.,EMPLOYERandINTERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROP FORGERS, ANDHELPERS, AFL, PETITIONERCase No. 13-RC-25.Decided May 14, 19418Fenny, Sherman, RogersctGuthri_-,by Mr.George E. Howell,of-Chicago, Ill.; for the Employer.Messrs. A. J. EberhardyandJohn Nechistak,of Chicago, Ill., forthe Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on January 26, 1948, before Richard C. Swander, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERMidwest Forging & Mfg. Co., an Illinois corporation, is engaged inthe manufacture of steel forged products and tubing It its plant inChicago Heights, Illinois.During the year preceding the hearing,the Employer purchased approximately $200,000 worth of raw mate-rials, of which approximately 15 percent was purchased outside theState of Illinois.During the same period, the Employer sold morethan $700,000 worth of finished products, of which approximately 35percent represented shipments to points outside the State.'Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoard Members [Chairman Herzog and Members Murdock and Gray]77 N. L. R. B., No. 105.656 MIDWEST'FORGING & MFG. CO.657The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are substantially in agreement as to the composition ofa unit of production and maintenance employees at the Employer'sChicago Heights, Illinois, plant.They are not in accord, however,as to the Employer's two watchmen, whom the Employer seeks to in-clude, but whom the Petitioner would exclude.The record revealsthat these watchmen perform the normal duties of plant-protectionemployees.We shall,-therefore, exclude them.2We find, that all production and maintenance employees at the Em-ployer's Chicago Heights, Illinois, plant, excluding clerical employees,watchmen, and all supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Midwest Forging & Mfg. Co.,Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, and subject to Sections 203.61 and203.62 of National Labor Relations Board Rules and Regulations-Series 5, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodMatter ofC V Hill cC Company, Inc. 76N L R B 158 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also ex-cluding those employees on strike who are not entitled to reinstate-ment, to determine whether or not they desire to be represented byInternational Brotherhood of Blacksmiths, Drop Forgers, and Help-ers, AFL, for the purposes of collective bargaining.